              Case 1:21-cv-00211-N/A Document 1            Filed 05/03/21     Page 1 of 2

                                                                                              FORM 1-1


 UNITED STATES COURT OF INTERNATIONAL TRADE                                            FORM 1


   UNDER THE WEATHER INC.

                                                                   SUMMONS            21-00211
                                Plaintiff,
         v.

  UNITED STATES,
                                Defendant.


 TO:     The Attorney General and the Secretary of Homeland Security:

         PLEASE TAKE NOTICE that a civil action has been commenced pursuant to 28
         U.S.C. § 1581(a) to contest denial of the protest specified below (and the protests listed in
         the attached schedule).

                                             /s/ Mario Toscano
                                             Clerk of the Court


                                              PROTEST
  Port of                     2704                  Date Protest              05/19/2020
  Entry:                                            Filed:
  Protest                270420127807               Date Protest              11/04/2020
  Number:                                           Denied:
  Importer:         Under The Weather Inc.
  Category of          Backpacking Tents
  Merchandise:



                         ENTRIES INVOLVED IN ABOVE PROTEST
  Entry Number        Date of     Date of  Entry Number Date of                          Date of
                       Entry   Liquidation              Entry                          Liquidation
  INL00035532       12/24/2018  11/22/2019 INL00049830 01/28/2019                      12/27/2019
  INL00041514       01/07/2019  11/29/2019 INL00053691 02/04/2019                      12/27/2019
  INL00044062       01/14/2019  12/13/2019 INL00057171 02/10/2019                      01/10/2020
  INL00045978       02/04/2019  12/20/2019

                                                      Heather Jacobson, Esq.
                                                      Junker & Nakachi, P.C.
Port Director,                                        999 Third Avenue, Suite 2525
301 E. Ocean Blvd.                                    Seattle, WA 98104
Long Beach, CA 90802                                  (206) 774-0927
                                                      hjacobson@tradelawcounsel.com
Address of Customs Port in                            Name, Address, Telephone Number
Which Protest was Denied                              and E-Mail Address of Plaintiff’s Attorney
               Case 1:21-cv-00211-N/A Document 1                            Filed 05/03/21           Page 2 of 2
                                                                                                                          FORM 1-2




                                 CONTESTED ADMINISTRATIVE DECISION
                                      Appraised Value of Merchandise
                                         Statutory Basis             Statement of Value

   Appraised:



   Protest Claim:


                                         Classification, Rate or Amount
                                          Assessed                           Protest Claim
      Merchandise              Paragraph or            Rate          Paragraph or          Rate
                               Item Number                           Item Number
   Backpacking               6306.22.9030       8.8%               6306.22.1000      FREE
   tents




                                                 Other
      State Specifically the Decision [as Described in 19 U.S.C. § 1514(a)] and the Protest Claim:

        1. Protested merchandise is properly classifiable under HTSUS 6306.22.1000/FREE.
        2. Protest decision violates 19 U.S.C. § 1625(c).

   The issue which was common to all such denied protests:

   Classification of protested merchandise and applicability of 19 U.S.C. § 1625(c)


Every denied protest included in this civil action was filed by the same above-named importer, or by an authorized person in the
importer's behalf. The category of merchandise specified above was involved in each entry of merchandise included in every such
denied protest. The issue or issues stated above were common to all such denied protests. All such protests were filed and denied as
prescribed by law. All liquidated duties, charges or exactions have been paid, and were paid at the port of entry unless otherwise
shown.




                                                                                          __/s/ Heather Jacobson_______
                                                                                          Signature of Plaintiff’s Attorney


                                                                                          ___May 3, 2021____________
                                                                                          Date
